Title: To Benjamin Franklin from Benjamin Franklin Bache, 30 January 1783
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


My Dear Grand Papa
Geneva 30 jan 1783.
I Reciv’d your Letter dated the 7 January the 18 of the same month. I wrote your Letter a little in a hurry because the night was coming on and that I wanted to put the letter to the Post office that made me forget the date but I will try to forget it no more.
I have not receiv’d the parsel of Books you mentioned me in your letter that you had sent to me. I shall mention when I receive them. I heard yesterday with a great deal of pleasure that the peace was made Because that gives me hopes of seeing you soon if you have not Changed your resolution of coming and Because that takes away a great part of your occupations.
Beleve me for ever your Most Dutiful and affectionate Grand son
B Franklin Bache

My Dear grand Papa Finding a watch a very necessary Instrument I beg you to permit Mr Marignac to procure me a good goden one. I schall have I peculiar care of it

 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / Ministre plenipotentiare des etats / unis de l’Amerique auprès de sa / Majesté très Chretiene / a Passy / pres Paris
